SNEED, J., Circuit Judge,
concurring:
I agree with the majority’s conclusion that Section 36-2302 of the Arizona Revised Statutes is unconstitutional. This section appears to be part of Arizona’s regulation of abortion. Following the Supreme Court’s decision in Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973), many states enacted statutes designed to regulate or prohibit experimentation on fetuses and fetal tissues. These statutes were frequently incorporated into the states’ abortion laws.1 Often, the statutes applied only to aborted tissue. Similarly, § 36-2302 of the Arizona Revised Statutes appears in Chapter 23 entitled “Protection of Fetus or Embryo,” while Chapter 20, entitled “Abortion,” sets forth several provisions designed to regulate and curb access to abortion. In determining what question is specifically at issue, “a reviewing court should not confine itself to examining a particular statutory provision in isolation.” FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 120 S.Ct. 1291, 1300, 146 L.Ed.2d 121 (2000). Rather, the “words of the statute must be read in their context and with a view to their place in the overall statutory scheme.” Id. at 1301 (quoting Davis v. Michigan Dept. *1014of Treasury, 489 U.S. 803, 809, 109 S.Ct. 1500, 103 L.Ed.2d 891 (1989)). Section 36-2302, with which we are concerned, appears to be consistent with the purposes of Chapter 20, and with a statutory scheme that curbs access to abortion.
Roe v. Wade held that the constitutional right to personal privacy encompasses a woman’s decision whether or not to terminate her pregnancy. Roe and its progeny established that the pregnant woman has a right to be free from state interference with her choice to have an abortion. These cases do not hold that the State is under an affirmative obligation to ensure access to abortions for all who may desire them. Rather they require that the State refrain from wielding its power and influence in a manner that might burden the pregnant woman’s freedom to choose whether to have an abortion.
A prohibition on aborted fetal tissue research could burden the rights of women and couples to make both present and future reproductive choices. Fetal tissue experimentation may aid in the development and continued improvement of techniques and procedures necessary to make such choices.2 Prohibiting research on aborted fetal tissue could prevent the advancement of important diagnostic techniques, the creation of safer abortion techniques, and the discovery of medical defects that would influence a woman’s decision regarding future pregnancies.
Experimentation on aborted fetal tissue may foster the development of reproductive technology that is related to reproductive decisions. Governmental restrictions on reproductive decisions are only justifiable given compelling state interests. Carey v. Population Services Int’l, 431 U.S. 678, 688, 97 S.Ct. 2010, 52 L.Ed.2d 675 (1977). The Supreme Court has identified three state interests in regulating abortion: safeguarding the health of the woman; protecting the potential life of the fetus; and regulating the medical profession. None justify Arizona s prohibitions of fetal experimentation.

. Ark. Stat. Ann. § 20-17-802 (1987); Cal. Health & Safety code § 25965 (1984); Fla. Stat. Ann. § 390.001(6) (1986); Ill.Ann.Stat. ch 38 §§ 81-26m 81-32, 81-32.1 (1977 & Supp.1987); Ind.Code Ann. § 35-1-58.5-6 (1985); Ky.Rev.Stat. Ann. § 436.026 (1985); La.Rev.Stat. Ann. §§ 40:1299.35.13 (1988), 14:87.2 (1986); Me.Rev.Stat. Ann. tit. 22. § 1593 (1980); Mass. Ann. Laws ch. 112 §§ 12J & 12K (1985); Mich Comp. Laws Ann. §§ 333-2685 -2692 (1980); Minn.Stat. Ann. § 145.421-.422 (1988); Mo. Ann. Stat. §§ 188.015, .037 (1983); Monl.Code Ann. § 50-20-108(3) (1987); Neb.Rev.Stat. § 28-346 (1985); N.M. Stat. Ann. § 24-9A-3 (1986); N.D. Cent.Code §§ 14-02.2-01-02 (1985); Ohio Rev.Code Ann. § 2919.14 (Baldwin 1986); Okla. Stat. Ann. tit. 63, § 1-735 (1984); R.I. Gen. Laws §§ 11-54-1-2 (1987); S.D. Codified Laws Ann. § 34-23A-17 (1986); Tenn.Code Ann § 39-4-208 (1982); Utah Code Ann. § 76-7-310 (1978); Wyo. Stat. § 35-6-115 (1977). Many of these statutes have been declared unconstitutional.


. MARILYN J. CLAPP, State Prohibition of Fetal Experimentation and the Fundamental Right of Privacy, 88 COLUM. L. REV. 1073, 1086 (1988).